Citation Nr: 1619120	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for status post ulnar transplant of the right upper extremity. 

2.  Entitlement to an increased rating in excess of 10 percent for status post ulnar transplant of the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO increased the Veteran's post ulnar transplant of the right and left upper extremities to 10 percent, separately, both effective the July 26, 2011 date of claim.  The Veteran continued to seek higher ratings.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In an October 2014 decision, the Board, among other things, denied entitlement to increased ratings in excess of 10 percent for status post ulnar transplant of the right and left upper extremities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, the Court issued a June 2015 Order vacating the portion of the Board's decision denying increased ratings higher than 10 percent for post ulnar transplant of the right and left upper extremities remanding the case to the Board for further action consistent with the terms of the Joint Motion.

In August 2015, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ substantially complied with the Board's remand instructions when it sought outstanding treatment records and scheduled the Veteran for a new VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran was notified of a VA examination scheduled in connection with his claims for ratings higher than 10 percent for increased ratings for post ulnar transplant of the right and left upper extremities and of the consequences of failure to report to such an examination without good cause. 

2.  The Veteran refused to report to the scheduled VA examination and did not show good cause for doing so. 

3.  Entitlement to increased ratings in excess of 10 percent for status post ulnar transplant of the right and left upper extremities cannot be established without the scheduled reexamination, and the reexamination was scheduled in connection with claims for increase rather than original compensation claims.


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent for status post ulnar transplant of the right upper extremity cannot be established without a current VA reexamination, and the failure to report, without good cause, for the reexamination scheduled in connection with this claim, which is a claim for increase rather than an original compensation claim, warrants denial of the claim as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (2015).
 
2.  Entitlement to a rating in excess of 10 percent for status post ulnar transplant of the left upper extremity cannot be established without a current VA reexamination, and the failure to report, without good cause, for the reexamination scheduled in connection with this claim, which is a claim for increase rather than an original compensation claim, warrants denial of the claim as a matter of law.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.655.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2015).  

As to the claims of entitlement to increased ratings higher than 10 percent for post ulnar transplant of the right and left upper extremities, they must be denied as a matter of law for the reasons indicated below.  Hence, VCAA's notification and assistance requirements are inapplicable.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

II. Analysis

Here, in the June 2015 Joint Motion, the parties found that a partial vacatur and remand was necessary to allow the Board to provide an adequate statement of reasons and bases of whether VA satisfied the duty to assist. 

In particular, the parties directed their focus to a November 2011 VA examination report, upon which the Board relied upon to deny the claim in October 2014.  The parties noted the November 2011 VA examiner's characterization of the Veteran's status post ulnar transplant of the right and left upper extremities as mild incomplete paralysis.  The parties found that the November 2011 examiner's rationale expressed that the Veteran's nerve symptoms were, rather, atypical.  Further, the parties specifically noted that the November 2011 VA examiner found that additional testing would clarify the Veteran's disability, as the VA examiner stated that a "pending" nerve conduction test "should" clarify the Veteran's disability picture.  The parties determined that the nerve conduction test referenced by the November 2011 VA examiner had not been associated with the claims file. 

Therefore, the parties directed the Board to determine whether the aforementioned nerve conduction test was performed, and if so, then associate it with the claims and address upon readjudication.  Furthermore, the parties stated that if the nerve conduction test was not performed, then the Board should schedule the Veteran for such a test and ensure that the accompanying report is associated with the claims file.  Lastly, the Joint Motion also indicated that this future nerve conduction test was necessary despite noting a November 2011 addendum to the examination report which stated that the, "Veteran has residuals bilateral ulnar neuropathy surgery as documented on the 2/19/2010 NCV/EMG studies."

In August 2015, the Board remanded the case to obtain outstanding VA treatment records; determine whether the nerve conduction test, referenced in the November 2011 VA examination report, was performed; and if no nerve conduction test was performed then afford the Veteran such testing.  

In response, updated VA treatment records were associated with claims in October 2015.  Additionally, the AOJ determined that the Veteran did not undergo a nerve conduction test as referenced in the November 2011 VA examination.  See deferred rating dated October 2015.  Thereafter, the AOJ scheduled the Veteran for a bilateral ulnar transplant of the right and left upper extremities VA examination that included a nerve conduction study.  A Compensation and Pension Examination Inquiry reflects that a Neuro examination of the peripheral nerves was requested in December 2015 and that the Veteran "refused" the examination.  In a February 2016 supplemental statement of the case (SSOC), the AOJ indicated that the Veteran had refused the scheduled VA examination.  The February 2016 SSOC notified the Veteran of the consequences of failure to appear for the examination without good cause and that when a claimant, without good cause, fails to report for an examination or reexamination, "the claim shall be rated based on the evidence of record, or even denied."  Notably, in February 2016, the Veteran submitted a waiver of AOJ consideration and requested that the Board consider the evidence of record and proceed with the adjudication of his appeal.  Additionally, in the April 2016 appellant's post remand brief, the Veteran's representative acknowledged that the Veteran declined the examination.  Therefore, the issue in this case relates to the consequences of this failure to report.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a).

38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In contrast, when the examination was scheduled in connection with, among other things, a claim for increase, "the claim shall be denied."  A claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b).  Turk v. Peake, 21 Vet. App. 565, 570 (2008).  Here, the Veteran was granted service connection for status post ulnar transplant of the right upper extremity in May 2005.  In July 2011, he filed a claim for increase that was granted in part in the December 2011 rating decision on appeal.  The claims before the Board are therefore claims for increase under 38 C.F.R. § 3.655(b).  

Initially, the Board notes that the claims file does not provide a copy of a letter that was sent to the Veteran informing him of the time and date of the examination.  In this regard, there is a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005) (RO's issuance of SOC); Crain v. Principi, 17 Vet. App. 182, 186 (2003) (RO's mailing of an SOC to a veteran); Redding v. West, 13 Vet. App. 512, 515 (2000) (whether RO received the veteran's power of attorney); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (whether RO examined and considered service medical records); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (whether RO sent to claimant the application form for dependency and indemnity compensation); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (RO's mailing of a VA decision to a veteran).  The presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997) (quoting Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)).

VA, however, is not ordinarily required to produce evidence to establish that it provided proper notice to a claimant.  Instead, VA enjoys a "presumption of regularity" that "supports official acts of public officers" and "allows courts to presume that what appears regular is regular."  Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001); see Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004); Wise v. Shinseki, 26 Vet.App. 517, 525 (2014).  The presumption of regularity extends to VA's ministerial acts of mailing decisional and notice documents to claimants.  See, e.g., Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007) (applying the presumption of regularity to the RO's mailing of a rating decision); Crain v. Principi, 17 Vet.App. 182, 186 (2003) (RO's mailing of a SOC); Schoolman v. West, 12 Vet.App. 307, 310 (1999) (RO's mailing of an application for dependency and indemnity compensation (DIC)); Davis v. Brown, 7 Vet.App. 298, 300 (1994) (Board's mailing of a copy of its decision); Ashley v. Derwinski, 2 Vet.App. 307, 309 (1992) (same).  However, the presumption "is not absolute," Ashley, 2 Vet.App. at 309, and may be rebutted by a showing of "clear evidence to the contrary," Miley, 366 F.3d at 1347.  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process," Jones v. West, 12 Vet.App. 98, 102 (1998); additional evidence to corroborate that assertion is required, Clarke, 21 Vet.App. at 133.  Once a claimant has submitted clear evidence of irregularity, the burden shifts to VA to establish that the official duties were properly performed. See Sthele v. Principi, 19 Vet.App. 11, 17 (2004).

In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the Court indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).   

As here, the RO/AOJ followed the regular process for scheduling an examination and notifying the Veteran of that examination and there is no indication that the notice was sent to an incorrect address.  The Veteran has not indicated that his address has changed or that he had good cause for failure to report for the scheduled examination.  Therefore, the Board finds that he failed to report for an examination scheduled in connection with his claims of increased ratings for status post ulnar transplant of the right and left upper extremities.  The next question to be addressed under 38 C.F.R. § 3.655(a) is whether entitlement to the benefits sought can be established without the scheduled reexamination.  The Board finds that it cannot.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's status post ulnar transplant of the right and left upper extremities are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516.

A 60 percent evaluation is warranted for complete paralysis of the ulnar nerve of the major upper extremity, a 40 percent evaluation is appropriate for severe incomplete paralysis of the ulnar nerve of the major upper extremity, and a 30 percent evaluation is warranted for moderate incomplete paralysis of the ulnar nerve of the major upper extremity.  A 50 percent evaluation is warranted for complete paralysis of the ulnar nerve of the minor upper extremity, a 30 percent evaluation is appropriate for severe incomplete paralysis of the ulnar nerve of the minor upper extremity, and a 20 percent evaluation is warranted for moderate incomplete paralysis of the ulnar nerve of the minor upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Diagnostic Codes 8616 and 8716 are Diagnostic Codes that apply to neuritis and neuralgia of the ulnar nerve.  The schedular criteria are the same as those for Diagnostic Code 8516 as set forth above.  38 C.F.R. § 4.124a , Diagnostic Codes 8516, 8616, 8716 (2015).  A Note preceding the criteria for rating disabilities of the peripheral nerves provides that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Here, the Veteran's treatment records mostly show predominantly normal neurologic findings.  For instance, a VA February 2010 electromyography (EMG) report, indicates that a normal velocity is greater than 40 meters per second (M/s); the Veteran's left and right below the elbow findings were 37.9 and 31.5 M/s.  The February 2010 VA physician found the Veteran's EMG revealed normal muscles of the right and left upper extremities, shoulders, and paraspinal muscles.  In the November 2011 VA examination, the Veteran had normal muscle bulk and deep tendon reflects.  Sensation was decreased to light touch at the C6-8 level bilaterally: the examiner indicated sensation was otherwise normal at the shoulder and forearm levels.  Furthermore, updated VA treatment records are absent any relevant findings as to his status post ulnar transplant of the right and left upper extremities.  As such, there is no evidence that status post ulnar transplant of the right and left upper extremities more nearly approximates moderate incomplete paralysis.

As the above evidence reflects that the Veteran's symptoms did not meet or more nearly approximate the criteria for an increased rating, the scheduled VA examination was necessary to decide the claims for increased ratings.  This finding is consistent with the Board's implicit determination in its August 2015 remand that a new VA examination was required prior to adjudicating the claims on the merits.

Thus, as entitlement to ratings in excess of 10 percent for status post ulnar transplant of the right and left upper extremities cannot be established without a current reexamination of the Veteran and he failed to appear for the scheduled reexamination without good cause in connection with claims for increase, these claims must be denied as a matter of law pursuant to 38 C.F.R. § 3.655(b).

The above analysis reflects that the preponderance of the evidence of record is against the claims.  The benefit of the doubt doctrine is not for application and the claims for entitlement to ratings in excess of 10 percent for status post ulnar transplant of the right and left upper extremities must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).  


ORDER

Entitlement to a rating in excess of 10 percent for status post ulnar transplant of the right upper extremity is denied. 

Entitlement to a rating in excess of 10 percent for status post ulnar transplant of the left upper extremity is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


